DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2022 has been entered. An action on the RCE follows. 

Response to Arguments
Applicant’s reply filed on 08/03/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 2015/0041825 A1; hereafter LIU).

Regarding claim 1, LIU discloses a high electron mobility transistor (HEMT), comprising: 
a substrate (110, substrate, Para [ 0008]); 
a P-type III-V composition layer (p- type layer 140, Para [ 0012]) disposed on the substrate (110); 10a gate electrode ( gate electrode 180, Para [ 0014]) disposed on the P-type III-V composition layer (140); a carbon containing layer (Para [ 0019], silicon carbide 162) disposed under the P-type III-V composition layer (140), wherein the carbon containing layer (162) comprises silicon carbide (Para [ 0019], silicon carbide), or carbon doped III-V compound, wherein the P-type III-V composition layer comprises a first thickness (140) and the carbon containing layer comprises a 15second thickness (162), and; and a source electrode (172) and a drain electrode (174) disposed on the carbon containing layer ( 162), at two sides of the gate electrode (180).  
But, LIU does not disclose explicitly the second thickness is 1/10~1/100 of the first thickness.

However, LIU discloses layer 140 has a thickness of 200 to 500 nm (Para [ 0013]) and layer 162 has a thickness of 10 to 200 nm (Para [ 0019]). Thus, first thickness and second thickness can be in a range of 1/10~1/100).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify thickness  for further advantage such as  provides a semiconductor device with high breakdown voltage and high current density,

20 Regarding claim 2, LIU discloses the high electron mobility transistor according to claim 1, LIU further discloses wherein a dopant concentration of carbon in the carbon containing layer is 1E15-1E21/cm3. (Para [ 0013]). 
 
Regarding claim 4, LIU discloses the high electron mobility transistor according to claim 1, LIU further discloses wherein the carbon doped III-V compound comprises carbon doped gallium nitride (C:GaN), carbon doped aluminum gallium nitride (C:AlGaN), or carbon doped boron nitride (C:BN) (Para [ 0019], silicon carbide).  

Regarding claim 6, LIU discloses the high electron mobility transistor according to claim 1, LIU further discloses wherein the P-type III-V composition layer comprises a divalent dopant (Para [ 0013]).  

Regarding claim 7, LIU discloses the high electron mobility transistor according to claim 6, LIU further discloses wherein the divalent dopant comprises magnesium (Mg), zinc (Zn), calcium (Ca), beryllium (Be) or iron (Fe) ( Para [ 0013]).  

Regarding claim 9, LIU discloses the high electron mobility transistor according to claim 1, LIU further discloses further comprising: a channel layer (124, AlGaN layer, Para [ 0011]) disposed on the substrate (110), wherein the carbon containing layer (162) 20is disposed between the P-type III-V composition layer (140) and the channel layer (124).
  
Regarding claim 10, LIU discloses the high electron mobility transistor according to claim 9, LIU further discloses further comprising: 25a barrier layer (130) disposed between the P-type III-V composition layer ( 140) and the channel layer (124), and the barrier layer (130) is disposed under the carbon containing layer or on the carbon containing layer (162).  

Regarding claim 11, LIU discloses the high electron mobility transistor according to claim 10, LIU further discloses 30wherein the barrier layer (130) comprises Alx1Ga1i.XN, and the X1 is a constant 3Appl. No. 16/843,851 Reply to Office action of June 01, 2022 greater than 0 and less than 1 (Para [ 0012]). 
 
Regarding claim 20, LIU discloses a method of forming a high electron mobility transistor, comprising: 
5providing a substrate (110, substrate, Para [ 0008]);
forming a P-type III-V composition layer (p- type layer 140, Para [ 0012]) on the substrate (110); 
forming a gate electrode ( gate electrode 180, Para [ 0014])  on the P-type III-V composition layer (140);
forming a carbon containing layer (Para [ 0019], silicon carbide 162)  under the P-type III-V composition layer (140), wherein the carbon containing layer comprises silicon carbide(Para [ 0019], silicon carbide), or carbon 10doped III-V compound, wherein the P-type III-V composition layer comprises a first thickness (140) and the carbon containing layer comprises a second thickness (162), and; and forming a source electrode ( source 172) and a drain electrode ( drain174) on the carbon containing 15layer (162), at two sides of the gate electrode ( gate electrode 180, Para [ 0014]).
But, LIU does not disclose explicitly the second thickness is 1/10~1/100 of the first thickness.

However, LIU discloses layer 140 has a thickness of 200 to 500 nm (Para [ 0013]) and  layer 162 has a thickness of 10 to 200 nm ( Para [ 0019]). Thus, first thickness and second thickness can be in a range of 1/10~1/100).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify thickness for further advantage such as provides a semiconductor device with high breakdown voltage and high current density.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898